Citation Nr: 1501444	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  13-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J. A. J. O.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran had active service from March 1979 to March 1982, and from January 1991 to October 1991, including service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the VA RO in San Juan, the Commonwealth of Puerto Rico.  

This matter was before the Board in April 2014 at which time it was remanded for necessary development.  It has been returned to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Board instructed the RO to obtain identified records of Dr. J. A. J. O. and thereafter to undertake any other development it determined to be warranted.  It noted that the doctor had testified at a 2013 RO hearing.  Dr. J. A. J. O. testified that he had treated the Veteran many times since November 2011 for severe PTSD due to his stressors in Saudi Arabia and Kuwait.  However, records from this treating source were missing to the extent that there was only a one page form that the Veteran submitted from J. A. J. O. dated in November 2011.  The Board noted that it did not appear that VA had made an attempt to obtain these identified relevant records.  The Board noted that, if any records requested were not ultimately obtained, the Veteran was to be notified pursuant to 38 C.F.R. § 3.159(e).  

The RO sent the Veteran a letter in April 2014 requesting the full name, address, and dates of treatment from Dr. J. A. J. O. as well as asking that he sign a VA Form 21-4142, Authorization and Consent to Release Information.  The Veteran's spouse wrote to the Board in August 2014 seeking assistance with the claim, stating that Dr. J. A. J. O. had passed away since the hearing.  She stated that she is the Veteran's caregiver and that his condition is growing worse.  She noted that he now receives all his mental health care at VA.  

The Board notes that while the Veteran has not returned a VA Form 21-4142, under the circumstances, an additional attempt should be made to obtain these records.  It appears that the August 2014 letter to the Board is an attempt to seek assistance in obtaining Dr. J. A. J. O.'s records.  Nonetheless, the Veteran should be instructed that he must first provide a signed VA Form 21-4142, with information he has about the location of the doctor's records, if he wants these identified, potentially relevant records reviewed in his claim.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

Finally, the Board notes that the October 2014 supplemental statement of the case lists recently added VA treatment records.  The VBMS folder contains VA treatment records for the noted time period, but they are those of another veteran.  This creates the question of whether there are additional treatment records that exist for the Veteran that have not been associated with the claim.  Under the circumstances, the Board finds that an additional search should be made for VA treatment records for this Veteran prior to Board review.  

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Again attempt to obtain identified records from Dr. J. A. J. O, provided that the Veteran has authorized their release.  If, after making reasonable efforts to obtain named non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain all outstanding VA treatment records for the Veteran from 2011 forward.

3.  Remove from the file the VAMC records associated in VBMS that are not for this Veteran.  See VBMS document labeled CAPRI, dated May 30, 2014.

4.  Undertake any other development determined to be warranted.  Then, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




